Citation Nr: 0731866	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-32 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (the RO).

Procedural history

In a September 2000 decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  In the July 2004 rating decision which forms the 
basis for this appeal, the RO denied a disability rating in 
excess of 30 percent for PTSD. 

In August 2007, the veteran testified at a personal hearing 
which was held at the RO before the undersigned Veterans Law 
Judge.  A transcript has been prepared and associated with 
the veteran's VA claims folder.  At the hearing, the veteran 
submitted additional medical evidence with a signed waiver of 
agency of original jurisdiction (AOJ) consideration.  See 
38 C.F.R. § 20.1304 (2006).

In September 2007, the Board granted the veteran's motion to 
advance this case on the Board's docket due to his advancing 
age.  See 38 C.F.R. § 20.900(c) (2006).

Issues not on appeal

In a December 2004 rating decision, a 20 percent disability 
rating was assigned for service-connected hearing loss, 
effective August 17, 2004.  To the Board's knowledge, the 
veteran has not disagreed with that decision.  That issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In the December 2004 rating decision, the RO declined to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.  The veteran filed a timely Notice 
of Disagreement.  In an August 2006 rating decision, service 
connection was granted for tinnitus and a 10 percent 
disability rating was assigned effective August 17, 2004.  To 
the Board's knowledge, the veteran has not disagreed with the 
assigned rating or the effective date.  This matter has 
accordingly been resolved.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1. The veteran's PTSD is manifested by flattened affect, 
panic and depressive features, irritability, impairment of 
memory, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships, resulting in occupational and social 
impairment with reduced reliability and productivity.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected PTSD, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating, 50 
percent, for service-connected PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for referral for the service-connected PTSD 
for consideration on an extraschedular basis are not met.  38 
C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for PTSD.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in April 
2004, March 2006, August 2006, and November 2006, which were 
specifically intended to address the requirements of the 
VCAA.  The April 2004 VCAA letter informed the veteran of the 
evidence necessary to establish entitlement to an increased 
rating.  This was amplified in the March, August, and 
November 2006 letters.  

In the April 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

As for the evidence to be provided by the veteran, in the 
April 2004 VCAA letter the RO asked the veteran to identify 
relevant medical evidence and to send evidence showing that 
his service-connected PTSD had increased in severity.  
Moreover, in that VCAA letter, the veteran was informed that 
VA would provide a medical examination if it is necessary to 
make a decision on his claim.  [VA examinations were 
conducted in May 2004 and July 2006.]

In the April 2004 VCAA letter, the RO told the veteran that 
he may submit evidence showing his service-connected PTSD has 
increased in severity.  This request is open ended.  
Moreover, the March 2006 VCAA letter informed the veteran as 
follows: "If you have any information or evidence that you 
have not previously told us about or given to us, and that 
information concerns the level of your disability . . ., 
please tell us or give us that evidence now."  See the March 
2006 VCAA letter, page 2.  The August and November 2006 
letters contain an almost identical request.  See the August 
2006 letter, page 3 and the November 2006 letter, page 3.  
This satisfies the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) in that the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
this claim was adjudicated by the RO in July 2004, after the 
April 2004 VCAA letter.  Therefore, the timing of the VCAA 
notice with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) is not at issue as to this claim.
The veteran has not raised any concerns about the timing of 
the VCAA notice.
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue because 
service connection has already been granted for PTSD.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
current level of disability, element (4), in the April 2004 
VCAA letter.  Moreover, the RO specifically addressed 
elements (4) and (5) in the March, August, and November 2006 
letters.

As is discussed below, the Board is granting a 50 percent 
rating for PTSD.  The Board is not responsible for assigning 
an effective date for the 50 percent disability rating for 
PTSD.  The Board is confident that should additional notice 
pursuant to Dingess/Hartman be required, such will be 
provided to the veteran.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes the veteran's service medical 
records, VA and private treatment records, statements from 
the veteran's counselor, and reports of May 2004 and July 
2006 VA examinations.  The Board finds that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and his representative have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2006).  He has retained the services of a skilled 
representative.  He testified at a Travel Board hearing in 
August 2007 at the RO before the undersigned Veterans Law 
Judge.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's PTSD is rated 30 percent disabling under 
Diagnostic Code 9411.  
Under this diagnostic code, a 30 percent rating is assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD, which is currently 
evaluated as 30 percent disabling.  In an August 23, 2004 
statement, the veteran contended that a 50 percent disability 
rating is warranted.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence.  That disorder is not 
service connected; indeed, the law precludes compensation for 
primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2006); 
VAOPGPREC 2-97 (January 16, 1997) [no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs].  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence presently appears to be in remission.  VA 
and private treatment records dated from 2003 to 2006 reflect 
a diagnosis of alcohol dependence in full sustained 
remission.  The veteran has stated that he has been sober for 
the past 20 years.  Therefore, it does not appear that 
alcohol dependence significantly contributes to the veteran's 
current psychiatric symptomatology.  

The veteran has also been diagnosed as having another 
psychiatric disorder, namely recurrent major depressive 
disorder.  However, an April 2003 VA treatment record 
reflects that the veteran's symptoms of depression are 
associated with his PTSD.  

In short, the medical records do not attempt to differentiate 
the veteran's psychiatric symptomatology between the service-
connected PTSD and any current depressive disorder.  
Furthermore, there is no indication in the medical records 
that such differentiation would be possible in the veteran's 
case, or more importantly, that such differentiation would be 
either definitive or reliable.  Thus, to the extent that 
there indeed exists any depressive disorder in addition to 
the service-connected PTSD, the Board will ascribe any and 
all depressive symptoms to the PTSD.  
See Mittleider, supra.

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, the Board finds that 
the veteran's symptoms more appropriately warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

The veteran's treating psychiatrist and counselor have 
recently assigned GAF scores ranging from a high of 60 to a 
low of 45, to include most recently a GAF score of 50 in June 
2007.  The May 2004 and July 2006 VA examiners assigned GAF 
scores of 55 and 68, respectively.  These GAF scores are 
certainly congruent with the pathology contemplated in the 
criteria for a 50 percent rating ("occupational and social 
impairment with reduced reliability and productivity").

With respect to specific schedular criteria, a July 2006 VA 
treatment record shows that the veteran has a flattened 
affect.  As to panic attacks, the May 2004 VA examiner noted 
that the veteran had occasional panic attacks (the veteran 
reported having panic attacks once a week) and the July 2006 
VA examiner indicated that the veteran had been experiencing 
three panic attacks per week for the past 50 years.  
Therefore, the evidence is in equipoise as to whether such 
panic attacks occur more than once a week.  

With regard to memory impairment, at the July 2006 VA 
examination, the veteran's remote, recent, and immediate 
memories were normal.  However, in June 2004, the veteran's 
spouse reported to his private psychiatrist that he had no 
memory of some difficult past situations.  Also, a September 
2003 private assessment shows that the veteran had impaired 
immediate and intermediate memory.  Thus, the evidence is in 
equipoise as to whether he has impairment of short- and long-
term memory.

As for disturbances of motivation and mood and difficulty in 
establishing effective work and social relationships, in an 
October 2006 statement, the veteran's counselor indicated 
that the veteran's lack of sleep, nightmares, poor human 
relationships, and violent temperament precluded him from 
working.  That counselor made a similar assertion in a 
December 2004 statement.  The July 2006 VA examiner noted 
that the veteran is irritable and easily frustrated by 
others' behavior.  The July 2006 VA examiner added that if 
the veteran, who is retired, had to work today, he might 
become irritable from time to time and have a difficult time 
relating well to others.  The May 2004 VA examiner stated 
that although the veteran may be capable of working, it is 
not advisable that he be employed at this time due to his 
age, tendency to experience anger and irritability, and some 
depressive symptoms.  Therefore, it is clearly shown that the 
veteran has disturbances of motivation and mood and 
difficulty in establishing effective work and social 
relationships

With regard to circumstantial, circumlocutory, or stereotyped 
speech, the veteran and his spouse reported to his private 
psychiatrist in June 2004 that he had a history of flashbacks 
at night at which time he talked unintelligibly.  However, 
the various mental status evaluations show that the veteran's 
speech was normal.  The undersigned Veterans Law Judge notes 
that the veteran was articulate at his hearing.  Accordingly, 
it is not shown that the veteran has circumstantial, 
circumlocutory, or stereotyped speech.

Although there is no evidence of difficulty in understanding 
complex commands, impaired judgment, or impaired abstract 
thinking, all of the symptoms found in the schedular criteria 
are not required for a 50 percent rating to be assigned.  
After a review of the record in its entirety, the Board finds 
that the impact of the veteran's PTSD on his social and 
industrial functioning is sufficient to approximate the 
degree of impairment contemplated by a 50 percent rating.  
According to the medical evidence, the PTSD symptomatology 
appears to color all aspects of the veteran's life.  Thus, 
even though all of the criteria for the assignment of a 50 
percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD is 
more serious than "occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks" as contemplated by the 30 percent disability rating 
and more closely approximates "reduced reliability and 
productivity" contemplated by the 50 percent disability 
rating.  See 38 C.F.R. § 4.7 (2006).

As alluded to above, the veteran appears to be seeking a 50 
percent rating and no more.  Neither the veteran's 
presentation to the Board nor the medical records portray the 
sort of profound psychiatric impairment which would warrant 
the assignment of a 70 or 100 percent rating.  There is no 
evidence of suicidal ideation; obsessive rituals which 
interfere with routine activities; speech being 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  While the veteran has symptoms of panic and 
depression, there is no evidence that he has near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively.  

The is no evidence pf impaired impulse control.  Recent 
medical records show no evidence of violence or aggression.  
[There is a remote history of violence related to alcohol 
abuse; a discussed above, the veteran's alcohol abuse has 
been in remission for many years.]   The veteran himself 
testified that he occasionally becomes angry with other 
drivers, but that he limits outward signs of displeasure to 
giving obscene gestures to the offending drives.  See the 
August 2007 hearing transcript, page 7. 

As for difficulty adapting to stressful circumstances 
(including work or a worklike setting), the May 2004 VA 
examiner indicated that the veteran should not be working.  
However, that examiner considered the veteran's age in her 
opinion.  Consideration may not be given to his impairment 
caused by non service- connected disabilities.  See 38 C.F.R. 
§ 4.19 (2006).  Additionally, that examiner assigned a GAF 
score of 55, which does not reflect an employment impairment 
contemplated in a 70 percent disability rating.  

The veteran's private counselor has also stated that the 
veteran cannot work because of his PTSD symptomatology.  A 
June 2007 statement from that counselor reflects that the 
veteran's current GAF score is 50, which also does not 
reflect an employment impairment contemplated in a 70 percent 
disability rating.  
The July 2006 VA examiner noted that the veteran would have 
some employment impairment, manifested by intermittent 
irritability and difficulty relating well to others.  This 
statements clearly indicates that the veteran would be 
employable with his PTSD, albeit some limitations.  That 
examiner assigned a GAF score of 68, which clearly does not 
reflect an employment impairment contemplated in a 70 percent 
disability rating.  

The July 2006 VA examination is eight pages long and reflects 
careful scrutiny by the examiner of the veteran's 
occupational and medical history as well as review of his 
psychiatric symptomatology.  The Board attaches great weight 
of probative value to this report, as it is based on an 
interview with the veteran and a thorough mental status 
evaluation.  

With regard to an inability to establish and maintain 
effective relationships, the veteran is estranged from two of 
his four children and has lost several friends due to his 
irritability and intolerance of others' behavior.  He has 
also had marital problems with his current spouse manifested 
by multiple daily arguments, as reported in his August 23, 
2004 statement.  However, a June 2005 private treatment 
record shows that he now has a good relationship with his 
spouse.  The July 2006 VA examiner noted that he has a 
supportive wife and extended family.  In sum, the evidence 
shows that the veteran's PTSD is not manifested by an 
inability to establish and maintain effective relationships.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  The Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a 70 percent rating have been approximated, and 
the veteran has pointed to no such pathology.  

As for the criteria for a 100 percent disability rating, 
there is no objective evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, the veteran 
being in persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), or 
disorientation to time or place.  The Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a 100 percent rating have been approximated, and 
the veteran has pointed to no such pathology.

In short, the board finds that the symptoms manifested by the 
veteran approximate those which allow for the assignment of a 
50 percent disability rating.  
See 38 C.F.R. § 4.7 (2006).

Extraschedular evaluation

Although it appears that the veteran is seeking a 50 percent 
disability rating and no more, the Board will briefly address 
the matter of his entitlement to an extraschedular rating.  
The RO considered 38 C.F.R. § 3.321(b)(1) in the July 2004 
rating decision.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for service-
connected PTSD.  
Indeed, it does not appear that he has ever been hospitalized 
for PTSD.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to his service-connected 
PTSD such as to trigger consideration of the extraschedular 
provisions.  The impact of the service-connected disability 
on the veteran's employment has been discussed above.  In 
that connection, the veteran is currently retired.  The 
report of the July 2006 VA examination shows that he had a 
career in manufacturing and that he retired from that career 
when he was eligible to retire because of age or longevity of 
service.  As discussed above, there is no indication that his 
service-connected PTSD markedly interferes with employment, 
beyond that contemplated in the now-assigned 50 percent 
disability rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 50 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.


ORDER

An increased disability evaluation of 50 percent is granted 
for service-connected PTSD, subject to governing regulations 
concerning the payment of monetary benefits.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


